[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                  No. 09-11768                 FEB 25, 2010
                            ________________________            JOHN LEY
                                                                  CLERK
                        D. C. Docket No. 00-00900-CV-H-N

ROBERT P. HEFFNER, JR.,
Individually, and on behalf of all those
similarly situated,

                                                                Plaintiff-Counter-
                                                             Defendant-Appellant,

DEBBIE R. HEFFNER,
Individually and on behalf of all those
similarly situated,

                                                                         Plaintiff,

                                          versus

BLUE CROSS AND BLUE SHIELD OF ALABAMA, INC.,

                                                               Defendant-Counter-
                                                               Claimant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Middle District of Alabama
                          _________________________

                                 (February 25, 2010)
Before TJOFLAT, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

       Robert Heffner appeals the summary judgment in favor of Blue Cross and

Blue Shield and against Heffner’s complaint under the Employee Retirement

Income Security Act. In an earlier interlocutory appeal, we vacated an order that

had certified a class action, and we remanded for further proceedings. Heffner v.

Blue Cross & Blue Shield of Ala., Inc., 443 F.3d 1330, 1346 (11th Cir. 2006). The

district court concluded on remand that Heffner did not rely on the no deductible

language in the summary plan description, and Heffner does not contest that ruling

on appeal. After careful review of the briefs and the record, and after hearing oral

argument, we AFFIRM for the reasons expressed in the well-reasoned opinion of

the district court.




                                          2